NRS 34.170, and "an appeal generally constitutes an adeqUate and speedy
                remedy precluding writ relief," Cote H., 124 Nev. at 39, 175 P.3d at 908.
                            Petitioner has a speedy and adequate legal remedy available
                in the form of an appeal, NRS 177.015(3); NRS 177.045, and we are not
                persuaded that our intervention is warranted. Accordingly, we
                            ORDER the petition-.DENIED.
                                                R




                Gibbons



                cc:   Hon. Valerie Adair, District Judge
                      Julie Raye Law, LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 1.947A